Concurring Opinion by
Spaeth, J.:
I do not find it helpful to ask whether a witness has “any reasonable pretension to specialized knowledge.” A “pretension” is “[a]n assertion or declaration whose truth is questioned or falsity suspected; an allegation of doubtful value; a pretext.” Webster’s New International Dictionary 1959 (2d ed. 1938).
When a witness is offered as an expert the first question should be whether the subject is “so distinctively related to some science, profession, business or occupation as to be beyond the ken of the average layman.” McCormick on Evidence 29 (2d ed. 1972) (footnote omitted). If the subject is of this sort, the next question should be whether the witness has “sufficient skill, knowledge, or experience in that field or calling as to make it appear that his opinion or inference will probably aid the trier in his search for truth.” Id. at 30 (footnote omitted). See also Rule 702 of the Proposed Rules of Evidence for United States Courts and Magistrates (1972), and the Advisory Committee’s Note to the rule; Wigmore on Evidence §555, §1918 (3d ed. 1940). In answering these questions much must be left to the common sense of the trial judge.
*529Perhaps Judge Hoffman is right that in malpractice cases there is a tendency to permit witnesses “to testify as experts simply by virtue of their licenses or degrees.” I do not however think that is what happened here. Instead I agree with Judge Jacob’s summary of Dr. Herring’s testimony; and at least in my judgment the testimony appears to have been properly admitted.